DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 USC 103 as being unpatentable over Adams et al., US 8,838,587 “Adams,” in view of Gross 2002/0004735.
In Adams, see at least:
Regarding claim 1: A method for providing product data to a user, comprising:
receiving, with at least one processor, query data associated with a plurality of queries of a database by a user;
(Adams: col. 12, lines 1-11)  Referring to FIG. 5A, the technique 500 begins at step 502 by receiving an input query and a request for classification of the input query. The input query can be submitted over a variety of environments (e.g., Internet, intranet, local machine). For example, the user 202a can submit the input query 215 over the network 212 using client 204a. The input query can be received at a search engine, such as search engine 106. The request for classification of the input query can be received at a query classifier engine, such as query classifier engine 110, from a search engine, such as search engine 106.
(Adams: col. 18, lines 16-28) FIG. 7 illustrates an example representation of search history data 700 for multiple sessions. The search history data is collected as a user interacts with a search engine by submitting one or more queries (e.g., query B 702), clicking (e.g., selecting with a mouse or other input device, including an input device accepting touch, voice, or gesture input), on one or more search results corresponding to documents (e.g., documents D, E, and F) presented on a search results page by the search engine in response to the query, viewing the documents, and returning to the search results page. The search history session data can include the time a query is submitted (e.g., time B), what documents a user clicked on, and how long the user dwelled on the documents (e.g., entry 710).
Please note: Per Applicant’s instant specification, a user by example is a merchant employee or representative thereof. Neither Adams nor Gross restrict, limit or prevent a merchant employee or representative from using the system and method of Adams-Gross. As claimed the prior art combination can be used by the merchant employee user or merchant representative user.  
determining, with the at least one processor, a classification for at least two queries of the plurality of queries;
(Adams: col. 12, lines 12-25)  Documents that are the most relevant to the received input query are identified based upon user behavior data (or quality of result statistics) associated with the input query for the documents (step 504). As described above with regard to FIG. 1, the cut-off for the identified documents can be based on a variety of factors, such as limit on the number of documents identified (e.g., 10, 100, 1000, etc.), a threshold degree of relevance to the input query for each document (e.g., etc. Classification information for each of the identified documents is retrieved (step 506). The retrieved classification information can be limited to the classification (e.g., product, news, adult content, etc.) specified by the received classification request. Please note: For examination purposes, a product is associated with the classification. See below for further details.
(Adams: col. 12, lines 26-42) A classification for the input query is determined based upon the retrieved classification for the identified documents (step 508). As described above with regard to FIG. 1, the determination can be based upon a variety of manners of analyzing the document classification information, such as examining whether at least a threshold number of documents are assigned the classification, whether there is consistency between the most relevant documents (e.g., documents that are associated with the greatest amount user behavior data or the greatest quality of result statistics) and all of the documents, weighting the classification information for each document based upon the document's degree of relevance to the input query (e.g., user behavior data or quality of result statistic for the input query), etc. Example techniques for determining a classification for the input query are described below with regard to FIGS. 6A, 8, and 12.
(Adams: col. 12, line 64-col. 13, line 3) With the classification determined, the determined classification for the input query is provided (step 510). The determined classification can be provided to the entity from which the classification request originated, such as a search engine (e.g., search engine 106), a ranking engine (e.g., ranking engine 252), a rank modifier engine (e.g., rank modifier engine 254), etc.
(Adams: col. 13, lines 4-16)  In various implementations, the determined classification is propagated to other queries that are being executed in the same session as the input query (step 512). As described in more detail below with regard to FIGS. 7-8, a session can include a series of queries that are executed in succession by a user. Many times, these queries are related to each other. For instance, a user may execute a query and proceed to refine the query until the desired results are obtained. The original query and the refined queries can be considered part of the same session. Based upon the potential similarity between queries in the same session, a determined classification for the input query can be propagated (spread, transferred) to other queries contained within the same session as the input query.
(Adams: col. 13, lines 17-27)  In some implementations, the determined classification is propagated to other queries that are determined to be related to the input query through query transitions (step 514). As described in more detail below with regard to FIGS. 9-10, transitions model relatedness between queries that other search entities. In particular, query-to-query transitions model relatedness between two queries. The determined classification for the input query can be propagated to other queries that, based upon query-to-query transitions for the input query, are related to the input query. The technique 500 ends after step 514.
determining, with the at least one processor, a product associated with the classification of the at least two queries of the plurality of queries;
(Adams: col. 7, line 61-col. 8, line 3) Similar techniques can be used to classify documents based upon query classifications. Using the query classifier engine 110 or a similar classifier engine, a document can be classified based upon the classifications of queries for which the document was previously selected as a search result. For example, if a web page (an example document) contains content related to gardening and it has most commonly been selected in search results for queries classified as "product" queries, then the web page can be classified as a "product" document.
calculating, with the at least one processor, a potential revenue associated with the product based on the user;
Rejection is based in part upon the teachings applied to claim 1 by Adams, and further taught and/or suggested by Adams-Gross. 
In Adams, see at least:
(Adams: col. 11, lines 17-23) The search entity classifier engine 380 and the query classifier engine 390 can use the result selection logs 360 to identify queries that are relevant to search entities and search entities that are relevant to queries for the purpose of determining classifications. The determined classifications can be provided to the rank modifier engine 370 for use in improving the relevance of query results.
Although Adams and Gross are both focused on ranking consumer search (query) results with highly relevant product documents, Adams does not expressly mention calculating user purchase probability and revenue calculations when ranking documents. Gross on the other hand would have taught Adams techniques for calculating user purchase probability and rankings based upon revenue calculations.
In Gross, see at least: 
[Gross: 0105] FIG. 6 is a flow chart illustrating a method for ranking of a plurality of items in accordance with one embodiment of the present invention. In a first step 600, the method is started at the user computer 130. In a next step 610, the user enters search parameters into the user computer 130 using the user input box 505, the Price Range selector 510, the Product Category checkboxes 515, the Product Availability pull-down menu 520, or the information window 525 described above in connection with FIG. 4, or using any other suitable method.
[Gross: 0025] … The system calculates the expected revenue to be generated by each offering by determining the amount that will be received if the user selects an offering and ultimately purchases a product, …
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Gross that calculate potential revenue of ranked product search results would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Gross to the teachings of Adams would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
calculating, with the at least one processor, a probability that the user will purchase the product;
Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Adams-Gross.
In Adams-Gross, see at least:
[Gross: 0025] … and by estimating the likelihood that the user will take these actions. …
[Gross: 0051] Based on the information regarding past user activity contained in the history database 215, however, the referral computer 120 determines that the likelihood that the consumer will select Vendor B's offering and ultimately purchase the product from Vendor B is much greater than the likelihood that the consumer is will select Vendor A's offering and ultimately purchase the product from Vendor A. 
calculating, with the at least one processor, a score based on the potential revenue and the probability that the user will purchase the product; and
Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Adams-Gross.
In Adams-Gross, see at least:
[Gross: 0015] Another embodiment of a system that ranks offerings offered by at least one on-line vendor comprises a first offering from an on-line vendor and a second offering from an on-line vendor. The system further comprises a ranking module stored in a computer readable storage medium, wherein the ranking module is affiliated with a first entity, and wherein the ranking module: estimates a first selection likelihood that corresponds to the likelihood that a user will select the first offering and calculates an estimated first selection revenue that corresponds to the revenue received by the first entity when the user selects the first offering. In addition, the ranking module estimates a first purchase likelihood that corresponds to the likelihood that the user will purchase an item offered in the first offering and calculates an estimated first purchase commission that corresponds to the commission received by the first entity when the user purchases the item offered in the first offering.
[Gross: 0025] … The offerings are then ranked based on their relative expected revenues, …
transmitting, with the at least one processor, product data associated with the product to the user if the score exceeds a threshold.
Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Adams-Gross.
In Adams-Gross, see at least:
(Adams: col. 12, lines 12-20)  Documents that are the most relevant to the received input query are identified based upon user behavior data (or quality of result statistics) associated with the input query for the documents (step 504). As described above with regard to FIG. 1, the cut-off for the identified documents can be based on a variety of factors, such as limit on the number of documents identified (e.g., 10, 100, 1000, etc.), a threshold degree of relevance to the input query for each document, etc. Please note: Threshold degree of relevance suggests a quantitative number or score calculation necessary to determine above, equal or below the threshold degree.
[Gross: 0025] … and they are displayed to the user such that the user is most likely to select the offering which the system has predicted will generate the most income for the system administrator.
[Gross: 0108] In a next step 660, the user computer 130 displays the ranked list of items to the user. As discussed above with respect to FIG. 5, this list may be displayed to the user in a variety of formats, such as, for example, the format of the table 560. Those of ordinary skill in the art will understand, however, that countless other configurations are possible for displaying the list of items to the user. In a final step 670, the method for ranking the plurality of items is ended by the user computer 130.
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Adams-Gross. 
In Adams-Gross, see at least:
[Gross: 0055] A Category is a category of products, e.g., "cars" or "electronics." An Attribute Group is a group of attributes that apply to a particular category of products and whose controls are displayed together to the user. For example, the category "televisions" might have the attributes "27 inches" and "20 inches" belonging to the same attribute group "diagonal size." Thus, if a user desires to search for televisions having either of these attributes, the search results could be shown together, because they are different values of the same measurement or in general are otherwise conceptually related. 
[Gross: 0056] FIG. 3C illustrates a Category Table 316 which, in one embodiment, comprises the Category ID field 312, a Parent ID field 318, the Name field 306, and a Category Noun field 319. In one embodiment, as discussed above, the Category ID field 312 contains text variables storing identification information regarding product categories. The Parent ID field 318 contains text variables storing identification information regarding parent categories. As discussed above, the Name field 306 contains text variables storing information regarding product names. Furthermore, the Category Noun field 319 contains text variables.
[Gross: 0057] In particular, the Category Noun field 319 contains a generic, singular name for items in the corresponding category that can be used in messages displayed to the user. For example, the Category Noun entry for the Category "televisions" might be "television" ("your search returned 1 television") and the Category Noun entry for the Category "electronics" might be "electronics item" ("your search returned 1 electronics item").
[Gross: 0058] In general, the Category Table 316 provides information regarding the hierarchical relationship among the categories of products or services. For example, if Category 1 (e.g., Televisions) is a subcategory of Category 2 (e.g., Electronics), then the Category Table 316 would include an entry in which the ID for Category 1 is stored in the Category ID field 312 and the ID for Category 2 is stored in the Parent ID field 318.
[Gross: 0061] In general, the Category Bid Table 318 stores information regarding the fees that vendors are willing to pay to the referral computer administrator in connection with particular categories of products or services. For example, Vendor A is willing to pay the referral computer administrator a $0.10 referral fee every time a consumer selects an offering from Vendor A for a product in Category 1. Furthermore, every time a consumer purchases a product in Category 1 from Vendor A, the vendor is willing to pay the referral computer administrator a $1.00 commission fee plus 5% of the purchase price.
Using this example, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine a category of the user and category ID of the user. 
Regarding claims 3 and 4: Rejections are based upon the teachings and rationale applied to claim 2. 
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 2, and further taught and/or suggested by Adams-Gross regarding user location or activity, see at least (Adams: col. 5, lines 32-48); [Gross: 0047, 0051]. 
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 2 regarding at least category code of the user.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 8-12: Rejections are based upon the teachings and rationale applied to claims 1, 7 and dependents of claim 1 reciting similar subject matter.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 14-19: Rejections are based upon the teachings and rationale applied to claims 1, 7 and dependents of claim 1 reciting similar subject matter.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,460,455 (Hardeniya et al.) published October 04, 2016, IDS filed November 15, 2019; discloses: Embodiments of the invention predict the propensity and intent of a user to make a purchase, based on product search queries and chat streams. The contents of the data sources, including search queries and chat streams, are analyzed for product names and product attributes. The results of the analyses are used to predict user needs. Product names and attributes are extracted from the data sources. The extracted information is mapped onto abstract product categories. Based on the abstract product categories, offers for products and services are made to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 24, 2021